Citation Nr: 1212671	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, D.B. and J.D.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Atlanta, Georgia, RO has jurisdiction over the Veteran's claim.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Atlanta, Georgia.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The issue of entitlement to service connection for bilateral tinnitus has been raised by the record [see Travel Board Hearing Transcript, January 31, 2012, pp. 5-6], but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss as a result of noise exposure during active duty service.  Specifically, the Veteran alleges that his military occupational specialty (MOS) as a boatswain's mate included loading ammunition and constant exposure to weapons firing, shipping hammers, etc., which ultimately resulted in his current bilateral hearing loss.  The Board concurs.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his April 2009 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
70
LEFT
105
105
105
105
105

Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

Review of the Veteran's service treatment records reveals that upon entry into active duty service, the Veteran's hearing was noted as 15/15 for each ear upon whispered voice testing.  See Standard Form (SF) 88, Service Entrance Examination Report, November 13, 1951.  There is no evidence of any complaints of, or treatment for, hearing loss during the remainder of the Veteran's service.  Upon separation, again the Veteran's hearing was noted as 15/15 upon whispered voice testing.  See SF 88, Service Separation Examination Report, October 26, 1955.  The Board notes that VA has already conceded that the Veteran's MOS is indicative of noise exposure in active duty service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of the April 2009 VA audiological compensation and pension examination.

During the April 2009 VA examination, the Veteran reported a sudden hearing loss in his left ear while firing anti-aircraft guns in the 1950s.  On one particular occasion, the Veteran reported that he was knocked to his knees while holding a round in his hands and both earplugs came out due to the force of the explosion.  He stated that he could not hear out of his left ear after that.  His right ear seemed slightly better, but not normal.  The Veteran stated that his hearing continues to get worse in his right ear.  The VA examiner noted that the Veteran's history was positive for military noise exposure around anti-aircraft weapons on a military ship with the use of hearing protection when possible.  Occupational noise exposure was denied.  Recreational noise exposure was positive for hunting with hearing protection.  See VA Audiological Examination Report, April 7, 2009.

Audiological evaluation revealed a mild to severe sensorineural hearing loss in the right ear and a profound sensorineural hearing loss in the left ear.  Word recognition was good in the right ear and could not be tested in the left ear.  Immittance measures were consistent with normal middle ear function and degree of hearing loss, though a slight negative pressure was noted in both ears.  The VA examiner noted that according to "The Handbook of Standard Procedures and Best Practices for Audiology - Compensation and Pension Examinations," the "whispered voice" tests were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and were not reliable evidence of hearing loss or hearing impairment.  Therefore, the VA examiner stated that it was not possible to state whether or not the Veteran's current hearing loss was the result of military service without resort to mere speculation.  Id.

With respect to the April 2009 VA audiology examination report, the Board notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that:

"[I]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation."

See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2011) ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant."  (emphasis added)).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, the April 2009 VA examiner stated that she was unable to provide an opinion without resorting to speculation because the only available audiometric test results in the Veteran's claims file were conducted by the whispered voice test, and therefore it was unknown if he had hearing loss when he was discharged.  Though the VA examiner has provided a basis for her opinion, this statement in and of itself is flawed.  The Board notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which found that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

Thus, the Board finds the April 2009 VA audiological examination report to be of limited probative value.  Though the Veteran has been diagnosed with bilateral hearing loss for VA purposes, the VA examiner has not provided a sufficient basis for her opinion that the Veteran's hearing loss is not related to noise exposure during his time in active duty service.

Throughout the appeal period and during his January 2012 Travel Board hearing, the Veteran has consistently maintained that he experienced hearing loss since his time in active duty service.  The Board finds the Veteran's claims regarding his bilateral hearing loss since military service to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Accordingly, the Board finds that Shedden element (3) has been satisfied.  See Shedden, supra.

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Shedden, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


